Citation Nr: 1232726	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  04-26 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for arthritis, including rheumatoid arthritis.

3.  Entitlement to service connection for degenerative arthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The appellant served on active duty from August 1967 to August 1969.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a June 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Concerning the issue of service connection for arthritis, there are evidentiary matters which render it more appropriate for service connection for degenerative arthritis of the lumbar spine to be considered as a separate issue from the issue of service connection for arthritis.

In December 2008, the appellant testified at a Board hearing at the RO.  In April 2009 and October 2010, the Board remanded the matter for due process considerations and additional evidentiary development.  

During the pendency of the appeal, the Veteran has been granted a permanent and total disability rating due to service-connected disabilities; service-connected PTSD is rated 100 percent disabling.  In addition, he has been granted SMC on account of being housebound, and he has been found to be incompetent to manage his funds, for VA purposes.  

The Board finds that there is an additional claim which have been raised by the record, issue of service connection for bilateral pes planus and plantar fasciitis.  In this regard, in connection with his arthritis claim, in July 2003, the Veteran said that he believed his arthritis was due to ill-fitting boots which caused arthritis in his legs and feet.  The available service treatment records show that the Veteran complained of pain in his arches on the induction examination in August 1967; however, the feet were noted to be normal on examination.  On the May 1969 separation examination, he reported a history of foot trouble.  A VA evaluation in September 2003 noted that the Veteran had a history of pain in the arches.  VA treatment records over the past few years have shown pes planus and plantar fasciitis.  Although the Veteran is not competent to state that ill-fitting boots caused arthritis, he is competent to state that he ill-fitting boots caused symptomatology in his feet, in conjunction with the notation of foot trouble in the service treatment records, and the current evidence of pes planus and plantar fasciitis raises a claim for service connection for those condition, which have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Hypertension was not present during the appellant's active service or for many years thereafter and the appellant's current hypertension is not causally related to his active service, nor is it causally related to or aggravated by service-connected PTSD, diabetes mellitus, or coronary artery disease.

2.  Various suspected types of arthritis, including rheumatoid arthritis, have not been clinically confirmed, and the Veteran has not related the onset to service.

3.  A lumbar spine disability, including degenerative arthritis, is related to combat service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, may not be presumed to have been incurred in service, and is not causally related to or aggravated by any service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  Rheumatoid or other arthritis was not incurred in service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  Degenerative arthritis of the lumbar spine was incurred during active combat service.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in March 2003, prior to the initial adjudication of the claims, the RO advised the claimant of the information necessary to substantiate the claims for service connection.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  In a letter dated in September 2006, the veteran was provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in the July 2012 Supplemental Statement of the Case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).   

In addition to these notification letters, in a conference held in connection with the December 2008 Board hearing, the Veterans Law Judge discussed the issues on appeal with the appellant and his representative, including the type of evidence required in order to prevail in the claims.  See e.g. Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant and his representative acknowledged full understanding of all matters discussed.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The appellant's available service treatment records have been obtained as well as all post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2011).  The RO has also obtained relevant records from the Social Security Administration.  Id.  The appellant has also been afforded VA medical examinations in connection with his claims, most recently in February 2012.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the February 2012 examinations is adequate.  The opinions were provided by qualified medical professional and were predicated on a reading of all available records, and, concerning hypertension, provided a rationale.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Although the VA examination did not address whether arthritis such condition was due to service or related to service-connected PTSD, as had been ordered in the remand, the Board finds that because the examination found arthritis to be present, the examiner's failure to address whether such non-existent arthritis was related to service or to PTSD was not fatal, and there was substantial compliance of the remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the Veteran is entitled to substantial compliance with the Board's remand directives). 

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Applicable Law

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of a pre-existing injury or disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection for certain chronic diseases, including arthritis and hypertension, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2011).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection may also be granted for additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition.  38 C.F.R. § 3.310(b).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

If a combat Veteran presents satisfactory lay or other evidence of service incurrence or aggravation of a disease or injury, which is consistent with the circumstances or hardships of his service, then an evidentiary presumption of service connection arises and the burden shifts to the government to disprove service incurrence or aggravation by clear and convincing evidence.  38 U.S.C.A. § 1154(b) (West 2002); Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  This reduced evidentiary burden relates only to the issue of service incurrence, however, and not to whether the Veteran has a current disability or whether a current disability is linked to the incident in service.  See Huston v. Principi, 18 Vet. App. 395, 402 (2004); Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau at 1377.  



A.  Hypertension

Although the Veteran has been granted service connection for coronary artery disease, presumptively associated with certain herbicide agents as ischemic heart disease, hypertension is explicitly excluded from the definition of ischemic heart disease included in the regulation.  See 38 C.F.R. § 3.309(e), Note (3) (2011).  

On the induction examination in August 1967, the Veteran's blood pressure was 124/72.  On the report of medical history obtained from the Veteran in connection with the May 1969 separation examination, he responded "no" to a question of whether he had now, or had ever had, high or low blood pressure.  On examination, his blood pressure was 116/60.  As discussed above, no other service treatment records are available.  

VA records show that during the Veteran's first clinic visit, in March 2002, a history of hypertension was reported, and he has since then been treated for hypertension.  Post-service treatment records show histories obtained from the Veteran generally relate the onset to various times during the 1990s, although on a VA examination in December 2010, he related the onset to 1988.  

He believes, however that his hypertension is related to service-connected PTSD, diabetes mellitus, and/or coronary artery disease.  

On a VA examination in December 2010, the Veteran was diagnosed as having essential hypertension.  The examiner stated that it was not at least as likely as not that the Veteran's current hypertension was causally related to service, or any incident therein.  She explained that the Veteran did not have any documented treatment of hypertension while in service.  Hypertension was diagnosed many years after service, and his renal function was normal; hence, his hypertension was not caused by or aggravated by diabetes mellitus.  His hypertension was under good control.  

On a VA examination in February 2012, the examiner, after reviewing the claims files, and examining the Veteran, concluded that the Veteran did not have hypertension in service, and that hypertension was diagnosed many years after service.  Its etiology was essential hypertension; his renal function was normal.  Hence, his hypertension was not caused or aggravated by diabetes mellitus or coronary artery disease, nor was hypertension caused or aggravated by PTSD since PTSD was not an established risk factor for the development or aggravation of hypertension.  Review of the medical records showed good control of hypertension and no complications after so many years.  

The Board concludes that the weight of the evidence is against the claim for service connection for hypertension.  The Veteran has not provided any evidence for his belief that hypertension is due to service or to service-connected disabilities, other than his statement that he had no family history of hypertension.  Although he testified that he had hypertension shortly after service, this is contradicted by many histories he provided over the past decade, as reported in the medical records, of a history of hypertension beginning at least 20 years after service.  Moreover, in his testimony, he appeared to equate hypertension with feelings of tension or nervousness, when, instead, hypertension is a medical condition requiring findings of elevated blood pressure readings for a valid diagnosis.  See 38 C.F.R. § 4.104, Code 7101 (2011).  He has not stated that he has had high blood pressure since service, and he is not competent to relate other symptomatology to hypertension.  There is no medical evidence challenging the conclusions of the VA medical examinations, that hypertension was not caused by service or caused or aggravated by service-connected diabetes mellitus, PTSD, or coronary artery disease.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  The preponderance of the evidence, however, is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Arthritis

Background

The appellant's service personnel records show that he served as a mortar gunner and mortar carrier driver in Vietnam from January 1968 to January 1969.  He participated in the Vietnam Counter Offensive Phase III and the TET Counter Offensive.  His awards and decorations include the Bronze Star Medal with "V" device and the Combat Infantryman Badge.  

The available service treatment records, which consist of entrance and separation examinations, do not show any type of arthritis in service.  

According to a letter dated in April 2003 from the Brooklyn Center for Psychotherapy, the Veteran was treated from January 1998 to April 2002.  On his initial evaluation in January 1998, his complaints included arthritis in his hands, ankles, and knees, and back pain, due to three falls over the past 15 years.  

Records from Long Island College Hospital show that in March 1999, the Veteran complained of progressive bilateral wrist, hand, knee, and foot pain, as well as back pain, with morning stiffness for more than an hour, of approximately one to two years' duration.  The pain and stiffness were relieved by activity and occasional Tylenol.  Occasionally the pain was severe.  He also complained of limitation of motion in the joints.  In April 1999, a diagnosis of rheumatoid arthritis was reported, and he was noted to have had a good response to medication.  

An August 2000 physical examination, obtained in connection with the Veteran's claim for SSA disability benefits, noted that the Veteran had been suffering with arthritis involving knees, ankles, wrists, hands and back for 10 years.  He experienced severe pains in his joints with accompanying weakness in his arms and legs.  The back demonstrated lumbar tenderness with paralumbar muscle spasm.  The left ankle was stiff with limitation of motion.  Both knees had soft tissue swelling with stiffness and painful range of motion.  There was some joint swelling with diminished left wrist movement.  The Veteran was diagnosed as having diffuse arthritis.  

Long Island College Hospital records dated through June 2001 show a diagnosis of rheumatoid arthritis, but in December 2001, the diagnosis was changed to osteoarthritis.  

On the Veteran's first VA clinic visit, in March 2002, he reported a history of osteoarthritis.  

On a VA examination in April 2003, the Veteran was noted to be under treatment for arthralgias.  

On a VA evaluation in September 2003, the Veteran reported a history of arthritis, stating that he had been diagnosed as having rheumatoid arthritis and osteoarthritis.  He reported chronic joint discomfort in the ankles, knees, and hands.  Imaging studies in April 2004 showed no abnormality in the hands, ankles, or knees.  In the spine, there was minimal spurring at L1-4, with normal vertebral heights and well-preserved disc spaces.  An outpatient treatment record dated in April 2004, however, included review of the imaging studies, with an impression was mild degenerative arthritis in multiple joints, post-traumatic arthritis in the left wrist, low back pain, with no radiculopathy or myopathy.  

VA rheumatology clinic notes show that in January 2006, the Veteran complained of pain the knees, ankles, and hands, and said that he had rheumatoid arthritis.  It was noted that in May 2005, the Veteran had been found to have osteoarthritis related to joint pains; but it was also noted that all X-rays showed normal joints and the sedimentation rate was normal.  On current examination, he had no synovitis and full range of motion in the hands, wrists, elbows, shoulders, knees, and ankles without crepitus.  There was tenderness in the metacarpophalangeal (MCP) joints and some proximal interphalangeal (PIP) joints.  He was diagnosed as having non-inflammatory chronic pain syndrome.  There was no evidence of synovitis or inflammatory arthritis.  All X-rays were normal and physical examination was normal.  

A few days later, he was evaluated in a VA neurology clinic for complaints of low back pain of 10 years' duration.  He reported low back, knee and ankle pain.  There was point tenderness in the thoracolumbar spine without spasm.    

October 2006, admitted to hospital with flare of ulcerative colitis.  He also complained of polyarticular arthritic pain; he reported a history of rheumatoid arthritis and osteoarthritis in the past.  On a rheumatology consult in October 2006, he complained pain, primarily bilateral hand and foot pain, which had started about two weeks ago when he slipped on the floor causing pain to his left wrist.  Since then, he had also developed pain and swelling in the right wrist and both ankles.  Previously, an outside rheumatologist had documented degenerative joint disease, but no evidence of inflammatory arthritis.  On examination, he had synovitis of the wrists and ankles.  Differential diagnoses included crystalline (either gout or pseudogout) versus inflammatory bowel disease-related inflammatory arthritis.  

At his Travel Board hearing in December 2008, the Veteran testified that he had been diagnosed as having bursitis in the shoulder in 1991 or 1992, which he then stated had been in 1973 or 1974.  He said that later on, his hands had started bothering him and then his knees; he said this was in the 1990s.  

In February 2010 and April 2010 rheumatology notes, it was noted that the Veteran's pain was likely due to fibromyalgia or osteoarthritis; he had had negative workup. 

According to an August 2010 VA rheumatology note, the Veteran presented with osteoarthritis and fibromyalgia.  He had long-standing pain for 20 years.  He complained of knee pain, low back pain, with a history of injury in the past, ankle pain, and right foot/arch pain, all going on for 10-15 years.  It was noted that given the absence of inflammatory arthritis, his pain syndrome was likely exacerbated by his underlying PTSD.  

On a VA examination of the knees in December 2010, the Veteran was diagnosed as having bilateral patellofemoral syndrome.  The examiner stated that there was no diagnosis of arthritis on the examination.  Because there was no evidence of any problems with the knees in the service treatment records, and the Veteran himself stated that the knee problems began in the 1990's the bilateral patellofemoral syndrome was not related to military service.  

In March 2011, the Veteran complained of knee, foot, and ankle pain for two weeks.  In June 2011, he was seen complaining of low back pain.  He said that in his 20s, he had had acute low back pain episodes, secondary to three minor slip and fall injuries, injuring the coccyx.  He reported the low back pain had resolved until about 15 years ago, when the pain had started, unrelated to trauma.  He was diagnosed as having chronic low back pain with grade one retrolisthesis of L2-3 and L3-4.  

On a VA examination in February 2012, the Veteran gave a history of neck, back, knee, and hand pain with 10-15 minutes of stiffness in the morning.  He had been seen in the primary care, neurology, and rheumatology clinics, but physical examinations had always been negative.  He was treated with anti-inflammatory and pain medications.  He had full range of motion in the shoulders, without tenderness to palpation.  There was no tenosynovitis in the wrists or hands.  Rotation/flexion in the hips had been to 70 degrees, but without pain.  He had mild crepitus in the knees, without swelling or effusion, and normal flexion and extension.  In the ankles, there was full range of motion without tenderness to palpation or effusion.  Blood tests had not shown any infectious, inflammatory, gouty, or autoimmune arthritis.  X-rays did not show any degenerative disease except mild degenerative changes in the cervical spine.  Rheumatology evaluation had shown multiple medical problems with polyarticular joint pains, but all examinations including imaging and blood tests over the years had been negative.  Clinically and serologically he was without active synovitis or evidence of inflammatory arthritis, which the examiner said was seronegative arthritis associated with ulcerative colitis flare.  The examiner concluded that there was no diagnosis of inflammatory or other type of arthritis.  


Analysis

The available service treatment records do not show any type of arthritis in service.  As can be seen from the above summary, the post-service records show that several etiologies have been proffered as the cause of the Veteran's multiple joint pains over the years.  He was thought to have rheumatoid arthritis beginning in April 1999 when treated at Long Island College Hospital, but the evidence does not reflect that this diagnosis was confirmed by any serological studies.  Later, his diagnosis was changed to degenerative changes, for unknown reasons, as the records from that facility do not show X-ray evidence of arthritis, either.  Subsequent VA clinical records suggested inflammatory arthritis of a different etiology, such as possible ulcerative colitis-related arthritis, as well as related to gout or pseudogout noted during an October 2006 VA hospitalization.  Rheumatology clinic studies, however, ruled out inflammatory arthritis, sero neg arthritis associated with ulcerative colitis, or active synovitis, based on diagnostic testing.  

In February and April, 2010, rheumatology notes, it was thought that the Veteran's pain was likely due to fibromyalgia and/or osteoarthritis.  In an August 2010 rheumatology note, polyarticular joint pains were thought to be due to pain syndrome exacerbated by his underlying PTSD.  A review of mental health records, however, does not show that a chronic pain syndrome has been diagnosed.  In any event, service connection for chronic pain syndrome is not before the Board, and the Veteran is already in receipt of the maximum possible rating of 100 percent for psychiatric conditions.

More recent records do not show further confirmation of these diagnoses.  Additionally, the recent records do not show complaints of generalized joint pains.  The VA examiner in 2012 found that the Veteran did not have any kind of arthritis.  The evidence shows that no type of inflammatory arthritis, such as rheumatoid arthritis, that was ever suspected was ever subsequently confirmed by diagnostic testing.  

Although there have been some varying interpretations as to the presence of degenerative arthritis or osteoarthritis, the medical evidence of record does contain diagnoses of degenerative joint disease and osteoarthritis.  The requirement of a current disability in a service connection claim is satisfied if the claimant has the disability at any time during the pendency of that claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, the question is not whether the disability was present but has now resolved, but rather, whether the diagnosis is correct.  The VA examiner in February 2012 concluded that arthritis of any type was not shown.  

Moreover, even if degenerative arthritis is present, there is no competent evidence, lay or medical, of a relationship to service.  In this regard, although the Veteran claims service connection, he has not related the onset of his symptoms to any events in service, nor has he claimed continuity of symptomatology since discharge.  Although the Veteran's recorded histories concerning the onset of his joint pains have varied considerably, he has not related them specifically to service.  When seen in January 1998, he reported a 15 year history of arthritis, which was many years after service.  Subsequent records show a very erratic history provided by the Veteran.  For example, in August 2010, he reported a 20-year history of joint pains, but in March 2011, he complained of pain for two weeks.  At his Travel Board hearing in December 2008, he said that the arthritis had begun with shoulder bursitis in 1991 or 1992, but then when asked to clarify, he stated that it had begun in 1973 or 1974.  He stated pains in other joints began later in the 1990s.  Thus, although his histories in general have been inconsistent, nevertheless, he has consistently related the onset to periods of time well after service.  

In sum, the evidence shows that the Veteran has a long-standing history of at least intermittent pains in multiple joints, but by the earliest estimates, these joint pains began years after service.  Health care providers have been unable to find a definitive diagnosis for the joint pains, but rheumatoid arthritis has been ruled out, as well as crystalline (gout or pseudogout) or ulcerative colitis-related arthritis, or seronegative arthritis.  Examinations, including X-rays, have differed as to whether he has osteoarthritis or degenerative arthritis, but the most recent VA examination concluded that he did not have any type of arthritis, and, in any event, any such arthritis had its onset years after service.  Accordingly, the preponderance of the evidence is against the claim for service connection for arthritis, including rheumatoid arthritis, and the claim must be denied.  

C.  Lumbar Spine

A June 2008 VA peripheral nerves examination report which contains a diagnosis of "degenerative joint disease of the hands and lumbosacral spine with right lower extremity radiculopathy secondary to repeated spinal trauma while in combat in 1968."  This was based on a history of serving in the mechanized infantry in Vietnam; no basis for the conclusion was provided.  Although the Veteran did served in combat, and thus the provisions of 38 U.S.C.A. § 1154(b) must be considered where applicable, the Veteran himself has not made these allegations.  In this regard, the examiner did not report any significant history of repeated spinal trauma in combat as described by the Veteran, nor does the Veteran elsewhere describe such trauma in combat.  The examination at that time was for the purpose of establishing whether the Veteran had peripheral neuropathy due to diabetes mellitus, no diagnostic studies were undertaken, and the examination itself resulted in normal findings pertaining to the lumbosacral spine.     

Thus, it is definitively established that the Veteran engaged in combat with the enemy in active service, and there is a relaxed standard of proof pertaining to service incurrence, for combat-related claims.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

The induction examination in August 1967 did not disclose any abnormalities or complaints pertaining to the spine.  On the separation examination on May 29, 1969, the examiner reported that the Veteran had fallen out of his bunk on April, 29, 1969, and had pains, including in the low back, since then.  An X-ray dated May 13, 1969, had shown no significant abnormalities.  The separation examination found good lumbar flexion.  

The problems with consistency of history and lack of evidence relating to the generalized arthritis are noted in connection with the low back as well.  Nevertheless, a June 2008 VA peripheral nerves examination report includes a diagnosis of degenerative joint disease of the lumbosacral spine secondary to repeated spinal trauma while in combat in 1968.  This was based on a history of serving in the mechanized infantry in Vietnam, although no specifics were provided.  

The appellant's service personnel records show that he served as a mortar gunner and mortar carrier driver in Vietnam from January 1968 to January 1969.  He participated in the Vietnam Counter Offensive Phase III and the TET Counter Offensive.  His awards and decorations include the Bronze Star Medal with "V" device and the Combat Infantryman Badge.  Thus, he served in combat, and the relaxed standard of proof pertaining to service incurrence for combat-related claims is applicable.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).  Spinal trauma while serving in the mechanized infantry would be consistent with the circumstances of his service as a mortar gunner and mortar carrier driver.  

Additionally, although the evidence of the presence of arthritis is inconsistent, it is slightly less so pertaining to the low back.  Imaging studies in April 2004 did show minimal spurring at L1-4, and degenerative arthritis has been reported on other occasions.  In June 2011, he was diagnosed as having chronic low back pain with grade one retrolisthesis of L2-3 and L3-4, based on X-rays findings.  Although an additional examination would be ideal, the case has already been remanded twice during the course of this 9-year old appeal, and he is not responsible for deficiencies in the examination reports.  Moreover, he has now been determined to be incompetent for VA purposes, due to symptoms including memory loss.  As such, an examination would be of limited value concerning continuity of symptomatology.  The evidence currently of record includes evidence of a low back injury in service, and post-service evidence of mild degenerative arthritis, as well as chronic pain, and there is a medical evidence of a nexus to service.  Thus, there is sufficient evidence currently of record to warrant a grant of service connection, with the resolution of all reasonable doubt in the Veteran's favor.  See 38 U.S.C.A. § 5107(b).  


ORDER

Service connection for hypertension is denied.

Service connection for arthritis, to include rheumatoid arthritis, is denied.

Service connection for degenerative arthritis of the lumbar spine is granted.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


